DETAILED ACTION
This office action is a response to an application filed on 09/24/2020 in which claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the AIA  first inventor to file provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/21/2018, 01/27/2020, 04/03/2020, 08/27/2020 were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-5, 11-14, 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oliver et al (US 2018/0075721 A1).

Regarding claim 1, Oliver et al discloses a primary electronic device (Fig.1; 102; paragraph [0007]; mobile computing device) comprising:
a communication network interface configured to utilize at least a first communication protocol (paragraph [0007]; Bluetooth low energy communication)  to establish a connection with one or more a secondary electronic device of a plurality secondary electronic devices (Fig.1; paragraph [0007]; one or more detection devices such as 131, 133, 132, 299, 150 ) ;
a plurality of sensors, wherein each sensor of the plurality of sensors (paragraph [0007]; accelerometer, gyroscope, contact switches, potentiometers, magnetometers, Passive infrared sensor and other type of sensor) is configured to determine a measurements of a parameters associated with the primary electronic device (paragraph [0007]; movement is measured or indicated by accelerometer 118, gyroscope 119, paragraph [0010]; the movement of the person is measured by mobile computing device’s accelerometer relative to an entity as measured by the entity detection device); and
a processor (paragraph [0051]; mobile computing device consist of processor) communicatively coupled to the communication network interface (paragraph [0051]; mobile computing device consists of radio and antenna to communicate ) and the plurality of sensors (paragraph [0007]; accelerometer, gyroscope, contact switches, potentiometers, magnetometers, Passive infrared sensor and other type of sensor), wherein the processor (paragraph [0051]; mobile computing device consist of processor) ) is configured to:
detect an event (paragraph [0097]; detect the event such as bag is taken away by measurement of accelerometers and gyroscopes) corresponding to at least one of: a predefined motion and a predefined orientation associated with the primary electronic device based on the measurement the parameter associated with the primary electronic device (paragraph [0007]; movement is measured or indicated by accelerometer 118, gyroscope 119, paragraph [0010]; the movement of the person is measured by mobile computing device’s accelerometer relative to an entity as measured by the entity detection device), and
cause a transmission of a first command to the plurality of secondary electronic devices (paragraph [0098]; remotely activate alarm on the entity detection device; Fig.1; paragraph [0007]; in the system, the mobile computing device 102 is communicated to plurality of entity devices 131, 133, 132, 299, 150, therefore, the computing device will sends command to plurality of entity detection device to activate alarm ) based on the detected event (paragraph [0097]; detect the event such as bag is taken away by measurement of accelerometers and gyroscopes), wherein each of the plurality of secondary electronic devices is configured to generate a notification in response to the received first command (paragraph [0011]; each of the plurality of warnings or alerts are issued to multiple of receivers such as entity detection device; paragraph [0098]; activate alarm on the entity detection devices), wherein the notification corresponds to at least one of an audio indicator or a visual indicator providing an indication for identifying each of the plurality of secondary electronic devices connected with the primary electronic device (paragraph [0097]; when the separation or movement between mobile computing device and entity detection devices is found, visual alarm such as flashing providing that the bus is protected by the system (i.e. identifying the entity detection devices connected to mobile computing device))

Regarding claim 2, Oliver discloses the primary electronic device of claim 1, wherein the communication network interface is further configured to utilize a second communication protocol to communicate with a server(paragraph [0269]; server and mobile computing devices are communicated by WiFi), wherein the first communication protocol is different from the second communication protocol (paragraph [0007]; Bluetooth low energy communication are communicate between entity detection devices and mobile computing device; therefore, Wifi is different from Bluetooth low energy communication)

Regarding claim 3, Oliver discloses the primary electronic device of claim 1, wherein the parameter associated with the primary electronic device comprises at least one of a motion parameter, an orientation parameter, and/or an audio parameters.(paragraph [0007]; event detected by accelerometer or gyroscope)

Regarding claim 4, Oliver discloses the primary electronic device of claim 3, the processor is configured to detect a predefined motion and/or a predefined orientation of the primary electronic device based on the one or more measurements of the at least one of motion parameters and/or orientation parameters (paragraph , wherein the predefined motion and/or the predefined orientation of the primary electronic device indicates the event on the primary electronic device.(paragraph [0043]; detecting predefined motion or orientation from the mobile computing device to indicate event; Fig.5; predefined orientation or motion)

Regarding claim 5, Oliver discloses the primary electronic device of claim 3, wherein the plurality of sensors comprise first sensors, wherein the first sensors comprise at least one of: an accelerometer, a gyroscope and a magnetometer (paragraph [0007]; event detected by accelerometer or gyroscope)

Regarding claim 11, Oliver discloses a secondary electronic device of a plurality of secondary electronic devices (Fig.1; 110, paragraph [0007]; one or more entity detection devices) communicatively coupled to a primary electronic device (Fig.1; 102; mobile computing device), wherein the secondary electronic device (Fig.1; 110; entity detection device) comprises:
a plurality of sensors, wherein each sensor of the plurality of sensors (paragraph [0048]; sensors on the entity devices) is configured to determine a measurement of a parameter associated with the secondary electronic device (paragraph [0048]; calculate orientations such as physical properties or parameter);
a processor (paragraph [0055]; processor on the entity detection device) communicatively coupled to the plurality of sensors (paragraph [0048]; sensors on the entity devices), wherein the processor is configured to:
detect an event corresponding to at least one of: a predefined motion and a predefined orientation associated with the secondary electronic device based on the measurement of the parameter associated with the secondary electronic device (paragraph [0098]; detecting movement based on the predefined motion and orientation associated with entity detection device);
in response to detecting the event, transmit an event detection signal to the primary electronic device, wherein the event detection signal is indicative of the detected event (paragraph [0092]; last 10-18; detecting the movement such as distance between entity detection device and mobile computing device, entity detection device sends alert signal to the mobile computing device); and
receive a first command from the primary electronic device in response to transmitting the event detection signal, wherein the primary electronic device transmits the first command to other secondary electronic devices of the plurality of secondary electronic devices(paragraph [0098]; remotely activate alarm on the entity detection device; Fig.1; paragraph [0007]; in the system, the mobile computing device 102 is communicated to plurality of entity devices 131, 133, 132, 299, 150, therefore, the computing device will sends command to plurality of entity detection device to activate alarm ), wherein each secondary electronic device of the plurality of secondary electronic devices generates a notification based on the reception of the first command, wherein the notification corresponds to at least one of an audio indicator or a visual indicator providing an indication for identifying the other secondary electronic devices connected with the primary electronic device. (paragraph [0011]; each of the plurality of warnings or alerts are issued to multiple of receivers such as entity detection device; paragraph [0098]; mobile device sends signals to activate alarm on the entity detection devices; paragraph [0097]; when the separation or movement between mobile computing device and entity detection devices is found, visual alarm such as flashing providing that the bus is protected by the system (i.e. identifying the entity detection devices connected to mobile computing device))

Regarding claim 12, Oliver discloses the secondary electronic device of claim 11, wherein parameters associated with the secondary electronic device comprise at least one of a motion parameter, an orientation parameters, and/or an audio parameters (paragraph [0048]; sensors on the entity detection devices measures orientations)

Regarding claim 13, Oliver discloses the secondary electronic device of claim 12, wherein the processor is configured to detect the predefined motion and/or the predefined orientation of the secondary electronic device based on the measurement of the parameter associated with the secondary electronic device. (paragraph [0217]; predefined or threshold orientation; paragraph [0048]; measuring predefined motion and orientation)

Regarding claim 14, Oliver discloses the secondary electronic device of claim 12, wherein plurality of sensors comprise first sensors wherein the first sensors comprise at least one of: an accelerometer, a gyroscope, and a magnetometer.(paragraph [0048]; gyroscope)

Regarding claim 17, claim 17 is rejected for the same reason as set forth in claim 1.

Regarding claim 18, claim 18 is rejected for the same reason as set forth in claim 3.

Regarding claim 19, claim 19 is rejected for the same reason as set forth in claim 4.

Regarding claim 20, claim 20 is rejected for the same reason as set forth in claim 5.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 6, 9, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver et al (US 2018/0075721 A1) in view of Kang et al (US 2018/0109889 A1).

Regarding claim 6, Oliver discloses the primary electronic device of claim 1, Oliver discloses the plurality of sensors (Oliver; paragraph [0007]; sensors)
Oliver does not disclose a second sensor configured to detect an audio signal.
Kang discloses a second sensor configured to detect an audio signal. (Fig.4; 470; 400; paragraph [0019]; audio content captured at mobile computing device; paragraph [0033]; mobile computing device 400 includes microphone 470 or sensor).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method measuring data with sensor of Oliver with the method measuring data with sensors of Kang in order to adjust parameters for hearing aids taught by Kang.

Regarding claim 9, Oliver in view of Kang discloses the primary electronic device of claim 6, wherein the audio signal corresponds to a sound generated in an environment around the primary electronic device (Kang; paragraph [0048]; audio content detected via the microphone in an environment where mobile user or hearing aid user located) wherein the processor is configured to determine whether the audio signal corresponds to at least one audio template of one or more audio templates, and wherein the processor is configured to detect the event on the primary electronic device in an instance in which the audio signal corresponds to the at least one audio template.(Kang; paragraph [0044]; determines or detects particular type of audio signal such as phrases or template such as “Fire”, or “Help”)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method measuring data with sensor of Oliver with the method measuring data with sensors of Kang in order to adjust parameters for hearing aids taught by Kang.

Regarding claim 15, Oliver in view of Kang discloses the secondary electronic device of claim 11, wherein Oliver discloses the one or more sensors.
Oliver does not explicitly disclose a second sensor configured to detect an audio signal
Kang discloses a second sensor configured to detect an audio signal.(Kang; paragraph [0043]; sensor of secondary electronics device detects audio signal such as background audio)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method measuring data with sensor of Oliver with the method measuring data with sensors of Kang in order to adjust parameters for hearing aids taught by Kang.

Regarding claim 16, Oliver et al in view of Kang discloses the secondary electronic device of claim 15,  the audio signal corresponds to a sound generated in an environment around the primary electronic device (Kang; paragraph [0048]; audio content detected via the microphone in an environment where mobile user or hearing aid user located), wherein the processor is configured to determine whether the audio signal corresponds to at least one audio template of one or more audio templates and wherein the processor is configured to detect the event on the secondary electronic device in an instance in which the audio signal corresponds to the at least one audio template. (Kang; paragraph [0044]; in response to detecting audio signal indicating emergency situation (i.e. audio template), the processor generates intelligibility and audibility of audio signals by suppressing background noise to alert user of potential emergency situation)
.

8.	Claims 7, 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver et al (US 2018/0075721 A1) in view of Kang et al (US 2018/0109889 A1) and ZASLOW et al (US 2019/0372893 A1)

Regarding claim 7, Oliver in view of Kang discloses the primary electronic device of claim 6, Oliver in view of Kang does not explicitly disclose the audio signal corresponds to a speech input provided by a worker using the primary electronic device.
ZASLOW discloses the audio signal corresponds to a speech input provided by a worker using the primary electronic device.(Fig.4; 400, 130, 170-1, 110, paragraph [0040]; mobile device (i.e. primary electronic device) detects audio signal corresponds to a speech input such as “is the medical team on the way”; with the ordinary skill in the art, it is obvious that the user could be worker)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method detecting sensor data of Oliver in view of Kang with the method detecting sensor data of ZASLOW in order to improve security system taught by ZASLOW.

Regarding claim 8, Oliver in view of Knag and ZASLOW discloses the primary electronic device of claim 7, wherein the processor is further configured to determine whether the speech input corresponds to a second command provided by the worker using the primary electronic device, wherein the processor is further configured to determine the reception of the second command through the speech input as the event. (ZASLOW; Fig.4; 400, 130, 170-2, 110, paragraph [0042]; the mobile device determines that the speech input as second command by the user because there is a transition in the speech, the mobile device determine the second speech input or whispered input as new event)

9.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver et al (US 2018/0075721 A1) in view of Lutnick et al (US 2008/0300055 A1).

Regarding claim 10, Oliver discloses the primary electronic device of claim 1, Oliver does not disclose the primary electronic device is devoid of a display screen.
Lutnick discloses the primary electronic device is devoid of a display screen. (paragraph [0656]; mobile device with no display screen)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosing mobile device of Oliver with the mobile device of Lutnick in order to reduce space or hardware taught by Lutnick.


Response To Arguments
10.	The applicant’s arguments have been carefully considered but moot. After the applicant amended the claims, the examiner applies new ground rejection using new references. Therefore, the applicant’s arguments do not apply on the current rejection.

Conclusion
11.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Renschler et al. US 2012/0311165 A1 (Selective admission into a network sharing session) which discloses sharing session based on proximity.
Tudor US 2019/0231280 A1 (Health Monitor Wearable Device) which discloses detecting motion.
Lai US 2006/0234630 A1 (Ping feature for electronic devices) which discloses master device checking secondary devices.

12.	 A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M AUNG whose telephone number is (571)270-0255.  The examiner can normally be reached on M-F 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 5712726967.  The fax phone number for the organization where this 

/A. M. A./
Examiner, Art Unit 2452

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452